Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-6, 8, 10, 11, and 15 are cancelled.  Claims 16 and 17 are new.  Claims 7, 9, 12-14, 16 and 17 are pending and under examination.   

Priority
	The instant application claims priority to Japanese application JP2017-090694 filed on 4/28/2017.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 05/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 05/07/2021 and agreed upon examiner’s amendments (see below).  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Kilyk, Jr. on May 26, 2021.  

Claim 9 is cancelled.  

Claim 7 reads:  
A transdermal absorption preparation comprising (a) a drug-containing layer, (b) a skin adhesion layer, (c) a substrate, a cover material, or both a substrate and a cover material, and (d) a release liner,
wherein the drug-containing layer comprises a polymer and a drug in an amorphous state, 
50-100 wt% of the polymer is a polymer having a glass transition temperature of 30˚C - 200˚C and the drug has a melting point from 15˚C - 200˚C, 
wherein the drug-containing layer has a ratio of an octanol/water partition coefficient (logP2) of the polymer to an octanol/water partition coefficient (logP1) of the drug (logP2/logP1) is 0.01 – 1.5, 
the drug-containing layer and the skin adhesion layer are configured to be separately preserved until the transdermal absorption preparation is adhered to a skin surface, 

 the substrate, the cover material, or both the substrate and the cover material are laminated on the drug-containing layer, and 
the drug-containing layer and the skin adhesion layer are formed at a distance on one sheet of the release liner, the substrate, or the cover material.  

Claim 14 reads:
The transdermal absorption preparation according to claim 7, wherein the drug has a melting point from 15˚C - 100˚C.  

Claim 16 reads:
The transdermal absorption preparation according to claim 12, wherein the polymer having a glass transition temperature of 30˚C - 200˚C is at least one polymer selected from the group consisting of acrylic polymer, polyvinylpyrrolidone, vinylpyrrolidone ● vinyl acetate copolymer, and polyvinyl caprolactam ● polyvinyl acetate ● polyethylene glycol graft copolymer.  

Claim 17 reads:
The transdermal absorption preparation according to claim 16, wherein the drug has a melting point from 15˚C - 100˚C.  

Reasons for Allowance
	Applicant is claiming a transdermal absorption preparation as provided in the claims where the structure provided is novel for such a preparation.  The prior art does not teach or motivate keeping the drug-containing layer as claimed separated from the skin adhesion layer by having the drug-containing layer and the skin adhesion layer formed at a distance on one sheet of the release liner, the substrate or the cover material.  Synonyms of “at a distance” is at a place which is not close/distant, remote or inaccessible.  As the applicant places importance on the separation and lack of contact between these layers until use, the applicant’s definition of “at a distance” becomes inaccessible.  Therefore, the drug-containing layer and the skin adhesion layer (layer that adheres the skin) are positioned on one singular sheet of a release layer, a substrate or a cover material in a manner that does allow any materials from the drug-containing layer to contact the skin adhesion layer.  There will be some reasonable amount of distance between the two layers (drug-containing layer and skin adhesion layer) on the same single sheet as they cannot contact each other and the material contents of the two layers will be prohibited (inaccessible) from contact until the user chooses to remove at least one of the layers and contact it (attach it) with the other.  The closest prior art to teach such separated layers of such a transdermal formulation has the layers being in different containers/packaging or discusses the layers as being separate/individual but attached together (attached to each other but distinct layers).  There was no motivation for one of ordinary skill in the art to provide the transdermal formulation as recited in the instant claims.  
	The instant specification and the art teaches that melting points of drugs can be identified and that glass transition temperatures are a characteristic of amorphous polymers.  Note that amorphous drugs have melting temperatures over a range (the instant claim allows for a range of 

Conclusion
Claim 7, 12-14, 16 and 17 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK V STEVENS/Primary Examiner, Art Unit 1613